EXHIBIT 12.1 Darling International Inc. Statement of Ratio of Earning to Fixed Charges (in thousands) Nine Months Ended Fiscal year ended October 2, 2010 January 2, 2010 January 3, 2009 December 29, 2007 December 30, 2006 December 31, 2005 Fixed charges: Interest expense, including amortization of debt issue cost and discounts $ 3,105 $ 3,018 $ 5,045 $ 7,184 $ 6,157 Estimate of interest within rental expense (1) Total Fixed charges $ 6,236 $ 5,894 $ 7,650 $ 9,241 $ 7,984 Earnings: Pre-tax income $ 7,373 Fixed charges (calculated above) Total Earnings Ratio of earnings to fixed charges (1) Rental expense includes lease and rental expenses on real property, equipment and rolling stock. Note:Darling currently has no preferred securities outstanding and therefore, has not included a ratio of earnings to combined fixed charges and preferred dividends.
